621 F.2d 1029
104 L.R.R.M. (BNA) 2811, 89 Lab.Cas.  P 12,120
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CALCO-IMPORTS-EXPORTS, INC. d/b/a Calco-Hawaiian Mfg., Respondent.
No. 79-7259.
United States Court of Appeals,Ninth Circuit.
June 24, 1980.

1
Allison W. Brown, NLRB, Washington, D. C., argued, for petitioner; Elliott Moore, NLRB, Washington, D. C., on brief.


2
Robert K. Carrol, San Francisco, Cal., argued, for respondent; John M. Skonberg, San Francisco, Cal., on brief.


3
Petition for enforcement of Order of the National Labor Relations Board.


4
Before CHAMBERS and PREGERSON, Circuit Judges, and BILBY,* District Judge.


5
The respondent company challenges the certification of the union on the ground that the union made misstatements in a letter that was mailed to the company employees eight days prior to the representation election.  The Board concluded that the admittedly incorrect statements had been clarified in a second letter that the union circulated and that the second communication "adequately disspelled any misunderstanding."


6
Counsel for the respondent has very ably and forcefully argued the company's position first, that the Board's conclusion cannot be sustained and, second, that an evidentiary hearing should have been provided.  But in view of the broad discretion of the Board in such matters, and the relatively narrow standard of review, we conclude that the Board's order should be enforced.  On this record, we are impressed by the facts that 1) the company (though not obligated to do so) made no effort to clarify the mistake, 2) the company supplied no evidentiary support (other than the letters themselves) to indicate that the vote of any employee was actually affected by the course of events, and 3) the company (though perhaps not obligated to do so) made no effort to ask for an evidentiary hearing.


7
The Board's order will be enforced.



*
 The Honorable Richard M. Bilby, United States District Judge for the District of Arizona, sitting by designation